NOTE: This order is nonprecedential_
United States Court of Appea|s for the Federal Circuit
2010-3016
TRACLA|RE HOLLEY,
Petitioner,
v.
MER|T SYSTEMS PROTECTlON BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board in ATO752090463-l-‘l.
ON MOTl0N
0 R D E R
The United States Posta| Service moves to reform the official caption to designate
the Merit Systems Protection Board as respondent.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. in this
case, the Board’s decision involved the jurisdiction of the Board. Thus, the Board is the
proper respondent in this petition for review.
Accordingly,
lT lS ORDERED THAT:
(1) The motion is granted. The revised official caption is reflected above.
(2) The petitioners brief, if it has not already been filed, is due within 21 days of
the date of filing of this order. The petitioners Fed. Cir. R. 15(c) statement concerning

discrimination is also due within 21 days of the date of filing of this order.
FOR THE COURT
DEC 1 0 2000
,o___ _£'§/ Jan Horbaly
Date Jan Horba|y
CIerk
cc: Trac|aire Holley (Fed. Cir. R. 15(c) form enc|osed)
Joseph A. Pixley, Esq.
Michael Carney, Esq.
s2O
2010-3016 2
Fll.
11-1 90U
riEFrr€r.EE:sziz,~~
DEC 1 0 2009
.iHl't rlUKBALY
Cl.ERK